Title: From John Adams to Elbridge Gerry, 3 September 1783
From: Adams, John
To: Gerry, Elbridge


          My dear Mr Gerry
            Paris. September 3. 1783.
          The third of September, will be more remarkable for the Signature of the definitive Treaties than for the Battle of Naseby or Worcester or the Death of Oliver Cromwell.— We could obtain no Alteration from the Provisional Articles. We could Obtain no explanation of the Articles respecting the Tories nor any Limitation respecting Interest or Execution for Debts. I am however less anxious about these Things than others.
          Our first object is to secure the Liberties of our Citizens in the Seperate States. Our second to maintain and Strengthen the Confederation. Our Third to purge the Minds of our People of their Fears, their diffidence of themselves and Admiration of strangers, and our fourth to defend ourselves against the Wiles of Europe. My Apprehensions of the Importance of our foreign Affairs, have been much increased by a Residence of five or Six Years in Europe— I see so much Enmity to the Principle of our Governments, to the Purity of our Morals, the Simplicity of our Manners, the honest Integrity, and Sincerity of our hearts, to our Contentment with Poverty, our Love of Labour, our Affection for Liberty and our Country. I see so many Proofs of their Hatred of all this, and of their Dread of it, both as a dangerous Example among their own corrupted debauched Subjects, and as a sure and certain source of Power and Grandeur; I see so many Artifices practised to debauch every Body you send, or who comes to Europe; so many practised by them in America itself hidden, covered up, disguised under all shapes, and I see they will ever have it in their Power to Practice so many of these arts, and to succeed to such a Degree, that I am convinced no Pains or Expences should be spared to defend ourselves.
          But how shall we defend ourselves? We cannot refuse to receive foreign Ministers from Sovereign Powers: Shall we recall, all our own Ministers from Europe? this is a serious Question— I confess I am for the affirmative, and would give my Voice for recalling every one, if I could not secure two Points. The first is to send Men of independent Minds, who will not be Tools, Men of Virtue and Conscience: the second is to perswade Congress to support them firmly. it is infintely better to have none in Europe, than to have Artfull unprincipled Impostors, or Men debauched with Women You may depend upon this, the Moment an American Minister gives a loose to his Passion for Women that Moment, he is undone, he is instantly at the Mercy of the Spies of the Court, and the Tool of the most profligate of the human Race. This will be called Pedantry but it is Sacred Truth, and our Country will feel it to her Sorrow if she is not aware of it in Season. if you make it a Principle that your Ministers should be agreeable, at the Court, and have the good Word of the Courtiers you are undone. No Man will ever be pleasing at a Court in General, who is not debauched in his Morals, or warped from your Interests. if therefore, you can carry Elections for Men of pure Intregrity, and unshaken firmness, it will be for your Interest to have a Number of them at the Principal Courts of Europe for some time, two or three years at least. if you cannot, you had better send none. Men of any other Character, will be called amiable, and be said to be beloved, & esteemed and to have your Confidence but they will be made the Instruments of the most insidious and destructive designs upon your Liberties, I mean upon your Morals and Republican Virtues, which are the only Qualities which can Save our Country. for myself I dont care a Farthing. the most agreeable Thing to me would be to come home. But I pray one Thing only for myself, it is that you would determine immediately, whether I may come home or not.
          It is the true Interest of our Country, to cultivate the Friendship of the Dutch: We have nothing to fear from them, as we have from the French and English. it is their Policy as well as ours to cultivate Peace and Neutrality, & we may aid each other in it.
          With Sincere Affection your Friend
          John Adams
        